DETAILED ACTION
1.	The applicant’s amendment filed 05/24/2022 was received. Claims 1-14 remain pending. Claims 1, 7 & 10 were amended.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/17/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-14 are withdrawn per amendments of claim 1.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Inaba et al. (US 6,299,687) of claims 1-10 are withdrawn per amendments of claim 1.

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Inaba et al. (US 6,299,687) and Burns et al. (US 5,849,359) of claims 11-12 are withdrawn per amendments of claim 1.
7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Inaba et al. (US 6,299,687), Burns et al. (US 5,849,359) and Regan et al. (US 2015/0189951 A1) of claims 13-14 are withdrawn per amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0164393 A1: [0026]; fig. 3A-3B.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Scott B. Strohm on 06/15/2022.
Claim 1 in the application has been amended as follows: 
“A system for selectively applying a coating to portions of an article having at least one area that is not be coated, the system comprising: 
at least one jig, comprising: 
a support tube having a first shape; 
a platform for supporting at least one surface of the article, the platform coupled to the support tube and extending outwardly therefrom; 
a bar pivotally coupled to the support tube and pivotally movable with respect to the platform; 
at least one mask coupled to the bar and extending from the bar towards the platform, the mask having a shape and form that covers the at least one area of the article that is not to be coated when the mask is engaged with the article; [[and;]] and 
at least one carrier comprising[[;]]: 
a base; and 
at least one prong having a second shape, the second shape of the prong mateable with the first shape of the support tube such that the jig is releasably coupled to the carrier upon mating the support tube with the prong.”

Reasons for Allowance
10.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A system for selectively applying a coating to portions of an article having at least one area that is not be coated, the system comprising: 
at least one jig, comprising: 
a support tube having a first shape; 
a platform for supporting at least one surface of the article, the platform coupled to the support tube and extending outwardly therefrom; 
a bar pivotally coupled to the support tube and pivotally movable with respect to the platform; 
at least one mask coupled to the bar and extending from the bar towards the platform, the mask having a shape and form that covers the at least one area of the article that is not to be coated when the mask is engaged with the article; and 
at least one carrier comprising: 
a base; and 
at least one prong having a second shape, the second shape of the prong mateable with the first shape of the support tube such that the jig is releasably coupled to the carrier upon mating the support tube with the prong.” The closest prior arts of record Inaba et al. (US 6,299,687), Burns et al. (US 5,849,359) and Regan et al. (US 2015/0189951 A1), do not teach nor suggest “the platform coupled to the support tube and extending outwardly therefrom; a bar pivotally coupled to the support tube and pivotally movable with respect to the platform;” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717